UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-53348 WINTON FUTURES FUND, L.P. (US) (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation or organization) 84-1496732 (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1202 Bergen Parkway, Suite 212 Evergreen, Colorado 80439 (Address of principal executive offices) (zip code) (858) 459-7040 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if the disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Not Applicable. DOCUMENTS INCORPORATED BY REFERENCE None. PART I BUSINESS (a)General Development of Business Winton Futures Fund, L.P. (US) (the “Partnership”) is a limited partnership organized under the Colorado Uniform Limited Partnership Act in March 1999.The Partnership’s business is the speculative trading and investment in international futures, options and forward markets (“Commodity Interests”).The Partnership commenced its trading and investment operations in November 1999.Under the Partnership’s First Amended Agreement of Limited Partnership (the “Limited Partnership Agreement”), Altegris Portfolio Management, Inc. (d/b/a APM Funds), an Arkansas corporation (“APM Funds” or the “General Partner”), serves as general partner of the Partnership and has sole responsibility for management and administration of all aspects of the Partnership’s business.Investors purchasing limited partnership interests (the “Interests”) in the Partnership (“Limited Partners” and together with the General Partner, “Partners”) have no rights to participate in the management of the Partnership. APM Funds, the General Partner of the Partnership, is registered with the Commodity Futures Trading Commission (“CFTC”) as a Commodity Pool Operator (“CPO”), and is a member of the National Futures Association (“NFA”).In 2007, Altegris Portfolio Management, Inc. began doing business as APM Funds.Winton Capital Management Limited, a United Kingdom Company, acts as the Partnership’s trading advisor (“Advisor”). Altegris Investments, Inc. (“Altegris”), an affiliate of the General Partner, acts both as the Partnership’s introducing broker (“Introducing Broker”) and as a selling agent.Altegris is registered with the CFTC as a Commodity Trading Advisor (“CTA”) and an Introducing Broker and with the Securities and Exchange Commission (“SEC”) as a broker-dealer. The Partnership’s term will end upon the first to occur of the following: December 31, 2035; receipt by the General Partner of an election to dissolve the Partnership at a specified time by Limited Partners owning more than 50% of the Interests then outstanding, notice of which is sent by registered mail to the General Partner not less than ninety (90) days prior to the effective date of such dissolution; withdrawal (including withdrawal after suspension of trading), admitted or court decreed insolvency or dissolution of the General Partner; termination of the Partnership pursuant to the terms of the Limited Partnership Agreement; or any event that makes it unlawful for the existence of the Partnership to be continued or requiring termination of the Partnership. The Partnership is not required to be, and is not, registered under the Investment Company Act of 1940, as amended. As of February 28, 2010, the aggregate net asset value of the Interests in the Partnership before redemptions was $530,803,184.The Partnership operates on a calendar fiscal year and has no subsidiaries. The Partnership offers three “classes” of Interests: Class A, Class B and Institutional Interests (each, a “Class of Interest”).The Classes of Interests differ from each other only in the fees that they pay and the applicable investment minimums. (b)Financial Information About Segments The Partnership’s business constitutes only one segment for financial reporting purposes—i.e., a speculative “commodity pool.”The Partnership does not engage in sales of goods or services.Financial information regarding the Partnership’s business is set forth in the Partnership’s financial statements, included herewith. (c)Narrative Description of Business Altegris Portfolio Management, Inc., an Arkansas corporation formed in 1985 as Rockwell Futures Management, Inc. (“Rockwell”), serves as general partner of the Partnership.It became a member of NFA in 2 November 1985 and has been a CFTC registered CPO since December 1985.It was also registered as a CTA from December 1985 until January 2002.It has also been registered with the State of California as an investment adviser since March 2004. Winton Capital Management Limited, a United Kingdom company, serves as commodity trading advisor to the Partnership.The Advisor became registered with the CFTC as a CTA in January 1998 and as a CPO in December 1998.It is a member of NFA.The Advisor is also authorized and regulated by the United Kingdom’s Financial Services Authority (“FSA”). The Partnership is designed to produce long-term capital appreciation through growth, and not current income.APM Funds has selected the Advisor to trade one of the Advisor’s proprietary trading models, the Winton Diversified Program (the “Program”), on behalf of the Partnership.The Advisor currently has the authority to trade the Program on behalf of the Partnership in all the easily accessible and liquid commodity interests (comprising international futures, options and forward markets) that it practically can, which currently consists mainly of commodity interests that are futures, options and forward contracts and certain OTC products, such as swaps in the following areas: stock indices, bonds, short term interest rates, currencies, precious and base metals, grains, livestock, energy and agricultural products. The Advisor’s investment technique in trading the Program consists of trading a portfolio of approximately 120 diversified, highly liquid financial instruments traded across numerous futures markets, and may also include certain OTC instruments and government securities, employing a computerized, technical, principally trend-following trading system.This system tracks the daily price movements and other data from these markets around the world, and carries out certain computations to determine each day how long or short the portfolio should be to maximize profit within a certain range of risk.If rising prices are anticipated, a long position will be established; a short position will be established if prices are expected to fall. The trading methods applied by the Advisor to trade the Program on behalf of the Partnership are proprietary, complex and confidential.As a result, the following explanation is of necessity general in nature and not intended to be exhaustive.The Advisor plans to continue the research and development of its trading methodology and, therefore, retains the right to revise any methods or strategy, including the technical trading factors used, the commodity interests traded and/or the money management principles applied. The Program traded by the Advisor pursues a technical trend-following system.Technical analysis refers to analysis based on data intrinsic to a market, such as price and volume.This is to be contrasted with fundamental analysis which relies on factors external to a market, such as supply and demand.The Program uses no fundamental factors. A trend-following system is one that attempts to take advantage of the observable tendency of the markets to trend (that is, to move from one price point to another, either higher or lower over a period of time), and to tend to make exaggerated movements in both upward and downward directions as a result of such trends.These exaggerated movements are largely explained as a result of the influence of crowd psychology or the herd instinct, amongst market participants. The Advisor developed the Program by relating the probability of the size and direction of future price movements with certain indicators derived from past price movements which characterize the degree of trending of each market at any time. The Program follows a primarily non-discretionary system. This means that trading signals are automatically generated by its models and, except in extreme situations, are followed to the letter. The Advisor has found that the absence of discretion promotes greater consistency in performance and lessens the opportunity for less reliable anecdotal evidence and personal judgment to influence decision-making. In unusual market situations, the Advisor reserves the right to deviate from its automatic system. The Advisor will select the type of order to be used in executing each trade on behalf of the Partnership and may use any type of order permitted by the exchange on which the order is placed.The Advisor may place individual orders for each account it trades, or a block order for all accounts it trades, in which the same commodity 3 interest is being cleared through the same clearing broker.In the latter instance, the Advisor will allocate trades to individual accounts using a proprietary algorithm.The aim of this algorithm is to achieve an average price for transactions as close as mathematically possible for each account.This takes the form of an optimization process where the objective is to minimize the variation in the average traded price for each account.On occasion, it may direct the clearing broker for the accounts to employ a neutral order allocation system to assign trades.Partial fills will be allocated in proportion to account size. The trading strategy and account management principles of the Program described above are factors upon which the Advisor will base its trading decisions.Such principles may be revised from time to time by the Advisor as it deems advisable or necessary.Accordingly, no assurance is given that all of these factors will be considered with respect to every trade or recommendation made on behalf of the Partnership or that consideration of any of these factors in a particular situation will lessen the risk of loss or increase the potential for profits. It is expected that between 5% and 50% of the Partnership’s assets generally will be held as initial margin or option premiums (in cash or U.S. Treasury Department (“Treasury”) securities) in the Partnership’s brokerage accounts at its clearing broker, Newedge USA, LLC (“Newedge USA”), a futures commission merchant (“FCM”), and/or Newedge Alternative Strategies, Inc. (“NAST”) (which may from time to time execute spot and other over-the-counter foreign exchange transactions as a counterparty to the Partnership), and available for trading by the Advisor in Commodity Interests on behalf of the Partnership.Interest on Partnership assets held at Newedge USA in cash or Treasury securities will be credited to the Partnership as described under “Charges.”Depending on market factors, the amount of margin or option premiums held at Newedge USA could change significantly, and all of the Partnership’s assets are available for use as margin.The Partnership may also retain other brokers and/or dealers from time to time to clear or execute a portion of Partnership trades made by the Advisor. With respect to Partnership assets not held at Newedge USA or NAST as described above, but deposited with Wilmington Trust Company (the “Custodian”), the portion not held in checking, money market or other bank accounts (and used to pay Partnership operating expenses) will be invested in liquid, high-quality short-term securities at the direction of the Custodian or its sub-advisor, Wilmington Trust Investment Management, LLC, an affiliate of the Custodian that is registered with the SEC as an investment adviser.The Partnership’s custody and investment management agreement with the Custodian permits the Custodian to invest in U.S. government and agency securities, other securities or instruments guaranteed by the U.S. government or its agencies, CDs, time deposits, banker’s acceptances, commercial paper and repurchase agreements — subject in each case to specific diversification, credit quality and maturity limitations.The Custodian may use sub-advisers to attempt to increase yield enhancement.The General Partner may direct that a portion of Partnership assets be deposited with other custodians and retain other sub-advisers for the purpose of attempting to increase yield enhancement via other cash management arrangements. The percentage of the Partnership’s assets deposited with these firms is also subject to change in the General Partner’s sole discretion.The Partnership’s assets will not be commingled with the assets of any other person.Depositing the Partnership’s assets with banks or Newedge USA, or other clearing brokers, as segregated funds is not commingling for these purposes. The Partnership pays all of its ongoing liabilities, expenses and costs, including the charges described in the chart below.Additional explanation of certain terms used in the chart below immediately follows it. Entity Form of Compensation Amount of Compensation APM Funds (General Partner) Management fee Class A Interests:0.104% of the “management fee net asset value” (see certain terms and definitions below) of the month-end capital account balances of all Class A Interests (1.25% per annum). Class B Interests:0.104% of the management fee net asset value of the month-end capital account balances of all Class B Interests (1.25% per annum). Institutional Interests: 0.0625% of the management fee net asset value of the month-end capital account balances of all Institutional Interests (0.75% per annum). 4 Altegris, as selling agent; other selling agents; other appropriately registered persons Selling commissions and continuing compensation Class A Interests: 0.166% of the “month-end net asset value” (see certain terms and definitions below) apportioned to each Class A Interest sold by selling agents (2% per annum). Institutional Interests (effective March 1, 2009, if applicable and as disclosed to the Institutional Interest investor): 0.0417% of the month-end net asset value apportioned to any Institutional Interest whose selling agent elects to receive continuing compensation (0.50% per annum). Class A Interests: Unless waived by a selling agent in whole or in part, a selling agent may elect to charge a commission which will be paid by the subscriber to the selling agent in an amount up to 3% of the value of the Class A Interests purchased. Any commission, if charged, will not be included as part of a subscriber’s capital contribution to the Partnership. Winton Capital Management Limited (the Advisor) Management Fee Incentive fee 0.083% of the management fee net asset value (described below) of the month-end capital account balances of all Interests (1.0% per annum). 20% of quarterly Trading Profits (see certain terms and definitions below) applicable to each Class of Interest will be paid by the Partnership to the Advisor. Newedge USA (Clearing Broker); NAST; other clearing brokers Brokerage commissions, transaction fees and interest income Brokerage commission charges of $9.75 per round-turn for trades on both U.S. exchanges and most foreign exchanges.Brokerage commissions for certain contracts on some foreign exchanges may be substantially higher.Transaction fees for spot and forward currency trades are at the rate of $25.00 per USD $1 million or foreign currency equivalent traded.Certain additional charges may also apply.Commission rates per round-turn charged by clearing brokers other than Newedge USA, if any, may differ and could be higher.Newedge USA and/or NAST may maintain Partnership assets on deposit with them in cash or Treasury securities. Altegris (Introducing Broker) Brokerage charges, commissions, transaction fees and interest income Newedge USA and/or NAST will pay Altegris a portion of the brokerage commissions and transaction fees received from the Partnership as well as a portion of the interest income received on the Partnership’s assets.Effective March 1, 2009, monthly brokerage charges equal to the greater of (A) actual commissions of $9.75 per round-turn (higher for certain exchanges or commodities) multiplied by number of round-turn trades, which amount includes other transaction costs; or (B) an amount equal to 0.125% of the management fee net asset value of all Interest holders’ month-end capital account balances (1.50% annually).If actual monthly commissions and transaction costs in (A) above are less than the amount in (B) above, the Partnership will pay the difference to the Introducing Broker as payment for brokerage-related services. In any month when the amount in (A) is greater than the amount in (B) above, the Partnership pays only the amount described in (A) above. Various service providers Periodic operating expenses, fixed administrative fee, fees of the Custodian and its sub-advisor, and other expenses The Partnership generally pays its operating expenses as they are incurred.A fixed administrative fee is charged to Class A and Class B Interests equal to 0.0275% of the management fee net asset value of the month-end capital account balance of all such Class A and Class B Interests from July 2008 forward, which fee is payable to the General Partner to help defray the ongoing expenses of operating the Partnership (0.333% per annum). Extraordinary expenses For example, indemnification expenses, litigation expenses and other non-recurring expenses.Due to the nature of these expenses, they are not subject to estimate. 5 “Capital account balance” means the net asset value attributable to each Partner’s capital account, consisting of initial and additional capital contributions, less withdrawals of capital and any distributions made to Partners, and other adjustments as set out in the Limited Partnership Agreement, including, but not limited to, adjustments for deductions of fees and expenses, and for net profits, net losses and tax allocations. “Management fee net asset value” means the net asset value apportioned to each Partner’s capital account at the beginning of the month, before deduction for any accrued incentive fees related to the current quarter.Net asset value is to be determined on the basis of United States generally accepted accounting principles, consistently applied, unless otherwise specified.Management fee net asset value will include the sum of all cash, U.S. Government obligations or other securities at market value, accrued interest receivable, and the current market value of all open Commodity Interest positions, as indicated by the settlement prices determined by the exchanges on which such positions are maintained. “Month-end net asset value,” as used in the computation of selling agents’ continuing compensation, is calculated prior to any adjustment for subscriptions or redemptions effective for the end of the month. “Trading Profits” (for purposes of calculating incentive fees paid by the Partnership to the Advisor only) during a calendar quarter means cumulative realized and change in unrealized profits and losses during the quarter which result from the Advisor’s trading (over and above the aggregate of previous period profits as of the end of any prior quarter) without regard to interest income and after reduction for brokerage charges, General Partner administrative and management fees. “Incentive fees” payable to the Advisor on Trading Profits are accrued for purposes of calculating net asset value only.Incentive fees are calculated separately for each Limited Partner’s Interest.If Trading Profits for a quarter as to an Interest are negative, such losses shall constitute a “Carryforward Loss” for the beginning of the next quarter.No incentive fees are payable as to any Interest until future Trading Profits as to that Interest for the following quarters exceed any Carryforward Loss.Therefore, the Advisor will not receive an incentive fee unless it generates new Trading Profits for an Interest.An incentive fee will not be refunded by virtue of subsequent losses. If a Limited Partner makes a partial redemption from the Partnership when there is a Carryforward Loss with respect to its capital account, the amount of the Carryforward Loss for such Limited Partner will be reduced for future periods by the ratio obtained by dividing the amount of the redemption by such Limited Partner’s capital account prior to such redemption.If all or some of a Limited Partner’s Interest is redeemed at any time other than on a calendar quarter-end, the effective date of such redemption will be treated as a calendar quarter-end for purposes of determining the amount of such incentive fee and the definition of Trading Profits, and the applicable incentive fee at such time will be charged to the redeeming Limited Partner in the proportion that the redeemed Interest bears to such Limited Partner’s total Interest immediately before the redemption. Item 101(h)(4)(xi) is not applicable; the Partnership has no employees. APM Funds is registered with the CFTC as a CPO and the Advisor is registered with the CFTC as a CPO and CTA.Both APM Funds and the Advisor are also members of NFA. The CFTC has delegated to NFA responsibility for the registration of “commodity trading advisors,” “commodity pool operators,” “futures commission merchants,” “introducing brokers” and their respective associated persons and “floor brokers” and “floor traders.”The Commodity Exchange Act requires commodity pool operators such as APM Funds, commodity trading advisors such as the Advisor and commodity brokers or FCMs such as Newedge USA and introducing brokers such as Altegris to be registered and to comply with various reporting and record keeping requirements.CFTC regulations also require FCMs and certain introducing brokers to maintain a minimum level of net capital.In addition, the CFTC and certain commodities exchanges have established limits referred to as “speculative position limits” on the maximum net long or net short speculative positions that any person may hold or control in any particular futures or options contracts traded on U.S. commodities exchanges.All accounts owned or managed by the Advisor will be combined for position limit purposes.The Advisor could be required to liquidate positions held for the Partnership in order to comply with such limits.Any such liquidation could result in substantial costs to the Partnership.In addition, many futures exchanges impose limits beyond which the price of a futures contract may not trade during the course of a trading day, and there is a potential for a futures contract to hit its daily price limit for several days in a row, making it impossible for the Advisor to liquidate a position and thereby experiencing a dramatic loss.Currency forward contracts currently are not subject to regulation by any U.S. government agency. The Advisor is regulated by the FSA. Financial Information About Geographic Areas The Partnership has no operations in foreign countries although it trades on foreign exchanges and other non-U.S. markets.The Partnership does not engage in sales of goods or services. ITEM 1A: RISK FACTORS Not required. 6 ITEM 1B: UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2: PROPERTIES The Partnership does not own or use any physical properties in the conduct of its business.Employees of Altegris perform all administrative services for the Partnership from offices at 1202 Bergen Parkway, Suite 212, Evergreen, Colorado 80439 or at 1200 Prospect St., Suite 400, La Jolla, California 92037. ITEM 3: LEGAL PROCEEDINGS The Partnership is not aware of any pending legal proceedings to which either the Partnership is a party or to which any of its assets are subject.In addition there are no pending material legal proceedings involving APM Funds.The Partnership has no subsidiaries. ITEM 4: REMOVED AND RESERVED 7 PART II ITEM 5: MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES (a)Market information There is no trading market for the Interests, and none is likely to develop.Interests may be redeemed or transferred subject to the conditions imposed by the Limited Partnership Agreement. (b)Holders As of March 1, 2010 the Partnership had 6,172 holders of Interests. (c)Dividends APM Funds has sole discretion in determining what distributions, if any, the Partnership will make to its investors.To date no distributions or dividends have been paid on the Interests, and APM has no present intention to make any. (d)Securities Authorized for Issuance under Equity Compensation Plans None. (e)Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities The Partnership did not sell any unregistered securities within the past three years which have not previously been included in the Partnership’s Quarterly Reports on Form 10-Q or in a Current Report on Form 8-K. (f)Issuer Purchases of Equity Securities Pursuant to the Limited Partnership Agreement, Limited Partners may redeem their Interests in the Partnership as of the end of any calendar month upon fifteen (15) days’ written notice to the General Partner. The redemption of capital from capital accounts by Limited Partners has no impact on the value of the capital accounts of other Limited Partners. The following table summarizes Limited Partner redemptions during the fourth calendar quarter of 2009: Month Ended AmountRedeemed October 31, 2009 $ November 30, 2009 December 31, 2009 Total $ ITEM 6: SELECTED FINANCIAL DATA Not required. ITEM 7: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Reference is made to “Item 8. Financial Statements and Supplementary Data.” The information contained therein is essential to, and should be read in conjunction with, the following analysis. 8 (a)Liquidity The Partnership’s assets are generally held as cash or cash equivalents, which are used to margin the Partnership’s futures positions and are sold to pay redemptions and expenses as needed.Other than any potential market-imposed limitations on liquidity, the Partnership’s assets are highly liquid and are expected to remain so.Market-imposed limitations, when they occur, can be due to limited open interest in certain futures markets or to daily price fluctuation limits, which are inherent in the Partnership’s futures trading.A portion of the Partnership’s assets not used for margin and held with the Custodian are invested in liquid, high quality securities. Through December 31, 2009 the Partnership experienced no meaningful periods of illiquidity in any of the markets traded by the Advisor on behalf of the Partnership. (b)Capital Resources The Partnership raises additional capital only through the sale of Interests and capital is increased through trading profits (if any) and interest income. The Partnership does not engage in borrowing. The amount of capital raised for the Partnership should not have a significant impact on its operations, as the Partnership has no significant capital expenditure or working capital requirements other than for capital to pay trading losses, brokerage commissions and expenses. Within broad ranges of capitalization, the Partnership’s trading positions should increase or decrease in approximate proportion to the size of the Partnership. The Partnership participates in the speculative trading of commodity futures contracts and options on futures contracts, substantially all of which are subject to margin requirements.The minimum amount of margin required for each contract is set from time to time in response to various market factors by the respective exchanges.Further, the Partnership’s FCMs and brokers may require margin in excess of minimum exchange requirements. All of the futures contracts currently traded by the Advisor on behalf of the Partnership are exchange-traded.The risks associated with exchange-traded contracts are generally perceived to be less than those associated with over-the-counter transactions because, in over-the-counter transactions, the Partnership must rely solely on the credit of its trading counterparties, whereas exchange-traded contracts are generally, but not universally, backed by the collective credit of the members of the exchange.In the future, the Partnership anticipates that it will enter into non-exchange-traded foreign currency contracts and be subject to the credit risk associated with counterparty non-performance. The Partnership bears the risk of financial failure by Newedge USA, NAST and/or other clearing brokersor counterparties with which the Partnership trades. (c)Results of Operations Performance Summary The Partnership’s success depends primarily upon the Advisor’s ability to recognize and capitalize on market trends in the sectors of the global commodity futures markets in which it trades.The Partnership intends to produce long-term capital appreciation through growth, and not current income.The past performance of the Partnership is not necessarily indicative of future results. During 2009, the Partnership achieved net realized and unrealized losses of $22,281,070 from its trading of commodity futures contracts including brokerage commissions of $5,636,378.The Partnership accrued total expenses of $13,656,913, including $546,869 in incentive fees, $7,310,067 in management fees paid to the General Partner, and $5,183,957 in service and professional fees.The Partnership earned $3,044,150 in interest income during 2009.An analysis of the profits and losses generated from the Partnership’s commodity futures trading activities for each quarter during 2009 is set forth below. 9 Fourth Quarter 2009.The Partnership experienced a loss during October as equity markets opened the month with a selloff, then rallied to make new highs for the year, before falling back to where they started the month. Crude oil briefly increased, gold made new highs and grains experienced some strong upward moves, while the U.S. Dollar continued its fall against the Euro.November was generally a good month for the Partnership with the continuation of a number of longer term trends.The general theme was the rallying of asset prices and the U.S. Dollar falling.Equity markets made new highs for the year, bonds rallied and gold put in a stellar performance to reach an all-time high.The Partnership made gains in equities, precious metals, currencies and fixed income markets and ended up for the month.A number of longer term trends reversed in December, which saw the Partnership give back some of November’s gains.Surprise employment numbers published early in the month helped the U.S. Dollar reverse its near year-long decline.Global stock markets moved higher, however, gold gave up most of the previous month’s gains, and there were similar sharp reversals in bonds and short term interest rates. Third Quarter 2009.The Partnership experienced a loss in July 2009 as initial economic pessimism, driven by weaker than expected employment data, was reversed mid-month by strong earnings announcements in the U.S.Crude started the month by falling, but swiftly bounced back, mirroring the rally in stocks.Against a background of uncertainty in the fixed income markets, the Partnership’s returns were dominated by losses in the equity and bond sectors, with short-term interest rates posting modest gains.The Partnership’s currency positions continued to bring some diversification to the Partnership’s portfolio.August 2009 saw continued signs of economic recovery, with a further stream of positive data being released.The Federal Reserve Board again committed to leaving interest rates near zero while the Bank of England moved to continue its program of quantitative easing.The U.S. equity markets were up from lows set in March of 2009 and the Advisor’s stock index systems were slow to reverse their short positions, meaning that the Partnership gave back a portion of last year’s gain in stock indices.The global stock indices continued their strong rally into September 2009, while gold came close to its all time high, as the effective nationalization of debt by Governments created a fear of future inflation in debtor economies.Currencies were the strongest performing sector in September of 2009 as the Partnership benefited from the falling exchange rates of the U.S. Dollar.Short-term interest rates registered further gains and became the Partnership’s best performing sector for the nine months ended September 30, 2009. Second Quarter 2009.The Partnership experienced a loss in April 2009 as trading conditions returned to something approaching normality, with daily ranges more constrained and volatility in decline.The main story for April 2009 was the continued rally of global equities, where the Partnership continued to retain a slightly increased but still relatively small short exposure.There was little offset from the other sectors, with bond yields increasing as sentiment on the economic situation became slightly more upbeat.Currency markets were also in flux, with the Partnership experiencing losses similar to what it experienced in the equity sectors during the month.Commodities also started a decline towards month-end as the very recent scare over swine flu began to impact the markets.The Partnership was down modestly in May 2009, a month that saw further signs of stability return to the financial system and liquidity continuing to improve to levels not seen since September 2008.However, the Partnership’s long and short exposures during the month were not synchronized to its advantage as the markets reacted to the new sense of relative confidence.Equities rallied during the month, while 10-year bond yields rose, resulting in mixed signals for the Partnership’s portfolio positions.Also, the Partnership’s exposure in the commodities such as the energy and agricultural sectors was also muddled.The Partnership was again down modestly in June 2009, as equities initially rallied, but fell back and ended flat as markets such as Russia fell 20% from their highs during the month.Commodities, in particular base metals, also rallied initially but retreated.The Partnership’s returns were dominated by volatile interest rate moves during June 2009, with losses in the debt and interest rate sectors.Against these losses, however, crops did well with a positive contribution to Partnership performance during the month. First Quarter 2009.January of 2009 saw a wave of consistently poor economic numbers, with unemployment rising, Government debt increasing and recessionary conditions around the globe.In January, futures markets were volatile and the Partnership profited primarily in currencies, with the U.S. Dollar and Japanese Yen remaining strong, while the Pound Sterling remained under pressure. Elsewhere in the portfolio, there were small losses in bonds and small profits in equities, while liquidity remained favorable.Throughout February, the situation in global financial and commodity markets worsened and no regions, countries, sectors or companies appeared immune from recessionary conditions.With volatility levels still elevated, the portfolio continued its low margin exposure with small profits made in short equities (due to falling stock indices in February).Gyrating 10 currency markets caused small losses mainly attributable to weakening of the U.S. Dollar at month-end.The continued plunge in demand for commodities in February, combined with increasing inventories, kept a lid on prices.Crude oil and grain prices came under renewed price pressure, and the only sector to see higher prices was precious metals.Small gains were achieved from a small long position in gold, and the Partnership benefited primarily from being short grains.March proved a difficult month for the Partnership and losses were experienced in bond and equity futures, while the Partnership’s long exposure in the U.S. Dollar was damaged by both the increasing United States debt and rumors of the U.S. Dollar being sidelined as the reserve currency. The Japanese Yen position also suffered.The commodities sector was mixed in March, with the main features being vacillations in gold prices and a rally in energy.Small returns were derived in crude oil as it started to find some strength. During 2008, the Partnership achieved net realized and unrealized gains of $41,907,106 from its trading of commodity futures contracts including brokerage commissions of $499,445.The Partnership accrued total expenses of $13,589,300, including $8,685,185 in incentive fees, $2,474,653 in management fees paid to the General Partner, and $2,429,462 in service and professional fees.The Partnership earned $3,801,283 in interest income during 2008.An analysis of the profits and losses generated from the Partnership’s commodity futures trading activities for each quarter during 2008 is set forth below. Fourth Quarter 2008.The Partnership experienced a fairly good month in October 2008, which was a remarkable month in the financial markets; disastrous for many traditional managers and some hedge funds, but generally favorable to commodity futures traders.Profits came mainly from short positions in falling equity indices and long positions in the U.S. Dollar, particularly versus the Canadian Dollar and Pound Sterling.November 2008 saw a certain amount of continuity from the previous two months, with continued government and central bank initiatives, both individual and collective, attempting to prevent further failures and stimulate economies. The markets continued to trend, with equity indices down, bond indices up and commodity markets trading lower.Exposure to bonds accounted for about half of November’s profits, as 10-year yields fell from 4.36% to an incredible 3.32%. The other half was derived from positions in the energy, interest rate and equity sectors.Continued gains were experienced in December 2008, as 10-year note yields in the US fell, which once again helped performance in the bond sector.The energy sector was the stand out performer for the Partnership in December, as crude oil prices declined sharply, whereas currency markets were more erratic resulting in a slight overall loss in that sector.Equity index returns were more or less flat for the month. Third Quarter 2008.A loss in July of 2008 occurred as volatility returned to the commodity markets, with both the energy and grain sectors experiencing dramatic price fluctuations, and grain sectors falling significantly.The Partnership again experienced losses in August, although less dramatically than in the previous month.Profits were realized from a long bias in fixed income sectors, but suffered in the currency sector as the long-standing negative trend in the U.S. dollar reversed.With these two financial sectors offsetting each other, the net decline in August came from commodities – primarily crude oil, precious metals and grains.In September, the Partnership experienced a small net decline amidst high volatility, and sizeable losses in some sectors were offset by sizeable profits elsewhere in the portfolio. Losses in September were recorded in commodities and currencies as the dollar’s violent rally and accompanying commodity sell off continued to inflict damage on residual exposures. These were almostoffset by erratic declines in stock indices and renewed strength in government bonds worldwide. Second Quarter 2008.April 2008 saw performance dip slightly negative, although energy was a stand out performer, with the crude oil, unleaded gasoline and natural gas markets all contributing. It was also a profitable month in grains.However, the U.S. Dollar became somewhat range-bound while equities rallied against the Partnership’s overall small net short position.Low exposure to considerable gyrations in short-term interest rates had little effect, but long-term bonds proved less successful.Performance was positive in May of 2008, following small declines in March and April.Five out of the nine sectors traded showed positive returns. The continued boom in crude oil prices dominated the month, and gold in particular resumed its uptrend, as did a number of base metals. Grains were mixed, tending to net against each other.Small profits in short-term interest rates and currencies were offset by equivalent losses in bonds and equities. The Partnership’s position in equities remained small during the period.June of 2008 saw a sharp decline in global equity markets, as a technical bear market looked to be in place in the United States.However, the Partnership was well positioned to benefit from these conditions, with equity 11 indices accounting for nearly half the month’s positive return.Commodity markets, in particular crude oil and grains, made significant contributions for the month. First Quarter 2008.January of 2008 saw a sharp decline in equities mirrored by rises in bonds and interest rate futures.The Partnership’s exposure to the equity indices was small and decreased during the month, and was more than offset by long positions in interest rate futures that were the source of a major portion of the Partnership’s profits.Sharply lower U.S. interest rates and rises in gold and agricultural and other commodity also benefited the portfolio’s established long positions, while offsetting losses were recorded in the energy sector.Commodity markets experienced renewed strength in February.The Partnership’s long positions in grains, metals and energy all made positive contributions, while the U.S. Dollar renewed its overall decline towards the end of the month, causing the Partnership to profit from its long exposure to the Euro.The Partnership lost ground in March against a background of acute and rising volatility across many markets and tightened liquidity.Profits in March came from the currency and grain sectors, while intra-month spikes in gold and energy prices caused losses for the Partnership’s metal and energy sector positions. Trading in most other sectors was flat, with losing sectors effectively cancelling out profitable ones. (d)Off-Balance Sheet Arrangements The Partnership does not engage in off-balance sheet arrangements with other entities. (e)Contractual Obligations Not required. (f)Critical Accounting Estimates APM Funds believes that the Partnership's most critical accounting estimates relate to the valuation of the Partnership's assets.Futures and options on futures contracts are valued using the primary exchange’s closing price.Forward currency contracts are stated at fair value using spot currency rates provided by Newedge USA, LLC and adjusted for interest rates and other typical adjustment factors. United States government agency securities are generally valued based on quoted prices in active markets.Corporate notes and repurchase agreements are generally valued at cost given their short duration from the time of purchaseSecurity transactions are recorded on the trade date.Realized gains and losses from security transactions are determined using the identified cost method.Assets and liabilities denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect at the date of the statement of financial condition.Income and expense items denominated in currencies other than the U.S. dollar are translated into U.S. dollars at the rates in effect during the period.Gains and losses resulting from the translation to U.S. dollars are reported in income currently. The Partnership’s financial statements are presented in accordance with accounting principles generally accepted in the United States of America, which require the use of certain estimates made by the Partnership’s management.Actual results could differ from those estimates.Based on the nature of the business and operations of the Partnership, the APM Funds believes that the estimates utilized in preparing the Partnership’s financial statements are appropriate and reasonable, however actual results could differ from these estimates.The estimates used do not provide a range of possible results that would require the exercise of subjective judgment.APM Funds further believes that, based on the nature of the business and operations of the Partnership, no other reasonable assumptions relating to the application of the Partnership’s critical accounting estimates other than those currently used would likely result in materially different amounts from those reported. ITEM 7A:QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not required. 12 ITEM 8: FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements required by this item are included herewith following the Index to Financial Statements and are incorporated by reference into this Item 8. Because the Partnership is a Smaller Reporting Company, as defined by Rule 229.10(f)(1), the supplementary financial information required by Item 302 of Regulation S-K is not required. ITEM 9: CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 9A:CONTROLS AND PROCEDURES (a)The General Partner, with the participation of the General Partner’s principal executive officer and principal financial officer, has evaluated the effectiveness of the design and operation of its disclosure controls and procedures with respect to the Partnership as of the end of the period covered by this annual report, and, based on their evaluation, has concluded that these disclosure controls and procedures are effective.There were no significant changes in the General Partner’s internal controls with respect to the Partnership or in other factors applicable to the Partnership that could significantly affect these controls subsequent to the date of the evaluation. (b)This annual report does not include a report of management’s assessment regarding internal control over financial reporting or an attestation report of the company’s registered public accounting firm due to a transition period established by rules of the SEC for newly public companies. ITEM 9B:OTHER INFORMATION None. 13 PART III ITEM 10: DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE (a)Identification of Directors and Executive Officers (i)The Partnership has no officers, directors, or employees.The Partnership’s affairs are managed by APM Funds (although it has delegated trading and investment authority to the Advisor and administrative duties to Altegris, which is wholly-owned by Altegris Capital).APM Funds’ principals are Altegris Capital, Jon C. Sundt, Robert J. Amedeo, Matthew C. Osborne, Richard G. Pfister, David P. Mathews, Jennifer Cutsinger and Elizabeth Hancuff.Of these principals, Messrs. Sundt, Amedeo, Osborne and Pfister are responsible for trading and operational decisions including, but not limited to, selecting the Partnership’s commodity trading advisor and allocating assets among clearing brokers, custodians, cash managers and other financial firms. Altegris Capital.Altegris Capital is owned by Messrs. Sundt (directly and indirectly through family trusts), Amedeo, Osborne and Pfister.Messrs. Sundt, Amedeo and Osborne founded Altegris Capital in February 2002.Mr. Pfister became a member in April 2004.Each of Messrs. Sundt, Amedeo, Osborne and Pfister is a director of APM Funds.Altegris Capital is a holding company and is not actively engaged in any business. Jon C. Sundt (age 48) is an officer and a director of APM Funds, becoming its President in October 2004, and prior to that serving as its Vice President from July 2002 to October 2004.During that period, he has also been (1) the President and a director of Altegris, an Introducing Broker, broker dealer and affiliate of APM Funds; (2) a managing member of Altegris Capital; and (3) the President of International Traders Research, Inc. (“ITR”), an affiliate of APM Funds, which provides informational, software and research services to its affiliates and their clients, and also to third party subscribers.Mr. Sundt attended the University of California San Diego.Mr. Sundt became a principal of APM Funds in July 2002 and became a branch manager and an associated person of APM Funds in October 2007. Robert J. Amedeo (age 56) is an officer and director of APM Funds, has been a Vice President of APM Funds since October 2004, and prior to that served as APM Funds’ President from July 2002 until October 2004.During that period, he has also been (1) an Executive Vice President and director of Altegris, an Introducing Broker and Broker-Dealer affiliate of APM Funds, (2) a managing member of Capital, and (3) an officer and director of ITR.In addition to his responsibilities as an officer and director of APM Funds and Altegris, Mr. Amedeo has pursued business development projects for the companies and their affiliates.Mr. Amedeo is a graduate of Northwestern University and received a Juris Doctor degree from DePaul University.He became a principal and associated person of Rockwell, the predecessor to APM Funds, in November 1985. Matthew C. Osborne (age 45) is an officer and director of APM Funds, and has held the office of Vice President of APM Funds since July 2002.During that period, he has also been (1) an Executive Vice President, a director of, and Chief Investment Officer for, Altegris, (2) a managing member of Altegris Capital, and (3) an officer and director of ITR.Mr. Osborne became a principal of APM Funds in July 2002. Richard G. Pfister (age 38) is an officer and director of APM Funds since October 2004, at which time he was appointed as a Vice President of APM Funds.He also became an Executive Vice President and a director of Altegris, in April 2004; he became a member of Altegris Capital on April 2004 and a manager in May 2008.Prior to April 2004, he was a registered representative of Altegris where his responsibilities, in addition to sales, included researching alternative investments, conducting due diligence, and providing support to institutional clientele.Mr. Pfister graduated from the University of San Diego and holds the Chartered Alternative Investments Analyst designation. David P. Mathews, Jennifer Cutsinger and Elizabeth Hancuff are each principals of APM Funds, but none participate in making trading, operational or management decisions for the Partnership. None of the individuals listed above currently serves as a director of a public company. 14 (ii)Identification of Certain Significant Employees None. (iii)Family Relationships None. (iv)Business Experience See above. (v)Involvement in Certain Legal Proceedings. None. (vi)Promoters and Control Persons Not Applicable. (b)Section 16(a) Beneficial Ownership Reporting Compliance APM Funds, Jon C. Sundt, Robert J. Amedeo, Matthew C. Osborne and Richard G. Pfister each filed initial reports on Form 3 after the Interests became registered under Section 12 of the Securities Exchange Act of 1934.No subsequent filings on Form 4 or Form 5 have been required as there have been no changes in beneficial ownership of the Partnership that would trigger Form 4 or Form 5 filing requirements during the period. (c)Code of Ethics The Partnership has no employees, officers or directors and is managed by APM Funds. APM Funds has adopted a Code of Ethics that applies to its principal executive officers and certain other persons associated with APM Funds. Richard G. Pfiser filed a Form 5 on March 31, 2010, a late filing. (d)Corporate Governance Not applicable. ITEM 11: EXECUTIVE COMPENSATION The Partnership has no officers, directors, or employees.None of the principals, officers, or employees of APM Funds or Altegris receives compensation from the Partnership.All persons serving in the capacity of officers or executives of APM Funds, the General Partner of the Partnership, are compensated by Altegris and/or Altegris Capital in respect of their respective positions with Altegris or Altegris Capital.APM Funds receives a monthly management fee equal to 1/12 of 1.25% of the management fee net asset value of the month-end capital account balances attributable to Class A and Class B Interests and equal to 1/12 of 0.75% of the management fee net asset value of the month-end capital account balances attributable to Institutional Interests.APM Funds also receives a monthly administrative fee equal to 1/12 of 0.333% of the management fee net asset value of the month-end capital account balances attributable to Class A and Class B Interests. Altegris receives continuing monthly compensation from the Partnership equal to 1/12 of 2% of the month-end net asset value of Class A Interests sold by Altegris. Effective March 1, 2009, Altegris, in its capacity as Introducing Broker to the Partnership, may receive compensation for brokerage-related services.The Partnership will pay monthly brokerage charges equal to the 15 greater of (A) actual commissions of $9.75 per round-turn (higher for certain exchanges or commodities) multiplied by number of round-turn trades, which amount includes other transaction costs; or (B) an amount equal to 0.125% of the management fee net asset value of all Interest holders’ month-end capital account balances (1.50% annually).If actual monthly commissions and transaction costs in (A) above are less than the amount in (B) above, the Partnership will pay the difference to the Introducing Broker as payment for brokerage-related services.In any month when the amount in (A) is greater than the amount in (B) above, the Partnership will pay only the amount described in (A) above. The Partnership has no other compensation arrangements.There are no compensation plans or arrangements relating to a change in control of the Partnership or APM Funds. ITEM 12: SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS (a) Security ownership of certain beneficial owners Not applicable. (b) Security Ownership of Management The Partnership has no officers or directors.Under the terms of the Limited Partnership Agreement, the Partnership’s affairs are managed by APM Funds, which has delegated discretionary authority over the Partnership’s trading to the Advisor.As of February 28, 2010, APM Funds’ general partner interest in the Partnership was valued at $3,173, which constituted approximately 0% of the Partnership’s total assets.As of February 28, 2010, the following directors and executive officers of APM Funds owned Interests in the Partnership. Class Name and Address Value of Interests Percentage Ownership Held Directly Held Indirectly Held Directly Held Indirectly Institutional Jon C. Sundt 1200 Prospect Street,Suite 400 La Jolla, CA92037 $22,631* 0.00004% Institutional Robert J. Amedeo 1200 Prospect Street,Suite 400 La Jolla, CA92037 0.00008% Institutional Richard G. Pfister 1200 Prospect Street,Suite 400 La Jolla, CA92037 0.00004% * Held via a family trust. (c) Changes in Control None. ITEM 13: CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The Partnership does not engage in any transactions with APM Funds or its affiliates other than in respect of the services and payment of fees therefor described above in Item 1. 16 The Partnership paid to APM Funds monthly management fees totaling $7,310,067 for the year ended December 31, 2009.The Partnership paid to APM Funds administrative fees totaling $616,020 for the year ended December 31, 2009. The Partnership paid to Altegris monthly continuing compensation of $1,050,646 for the year ended December 31, 2009.In addition, Altegris, in its capacity as the Introducing Broker for the Partnership, receives from the Partnership’s clearing broker (i.e., Newedge USA) the following compensation: (i) a portion of the brokerage commissions paid by the Partnership to Newedge USA, and of the interest income earned on Partnership’s assets held atNewedge USA, equal to $699,440 for the year ended December 31, 2009.Altegris, in its capacity as Introducing Broker, also may receive from the Partnership, effective March 1, 2009, monthly brokerage charges as described in Item 11.From March 1, 2009 through December 31, 2009 the Partnership paid monthly brokerage charges of $4,608,703.As of December 2009, the Partnership anticipates, but has not yet commenced entry into, spot and other foreign exchange over-the-counter transactions with NAST as principal counterparty.Upon commencement of such transactions between the Partnership and NAST, Altegris, in its capacity as Introducing Broker for the Partnership, will receive a portion of the transaction fees received by NAST. The Partnership has not and does not make any loans to the General Partner, its affiliates, their respective officers, directors or employees or the immediate family members of any of the foregoing, or to any entity, trust or other estate in which any of the foregoing has any interest, or to any other person. None of the General Partner, its affiliates, their respective officers, directors and employees or the immediate family members of any of the foregoing, or any entity trust or other estate in which any of the foregoing has any interest has, to date, sold any asset, directly or indirectly, to the Partnership. The Partnership has no directors, officers or employees and is managed by the General Partner.The General Partner is managed by certain of its principals, none of whom is independent of the General Partner. ITEM 14: PRINCIPAL ACCOUNTING FEES AND SERVICES The following table sets forth the fees billed to the Partnership for professional audit services provided by Spicer Jeffries LLP, the Partnership’s independent registered public accountant, for the audit of the Partnership’s annual financial statements for the years ended December31, 2009 and 2008. FEE CATEGORY Audit Fees $82,500* Audit-Related Fees - - Tax Fees All Other Fees - - TOTAL FEES * Amount expected to be billed for 2009 services. Audit Fees consist of fees paid to Spicer Jeffries LLP for (i) the audit of Winton Futures Fund, L.P. (US)’s annual financial statements included in the annual report on Form 10-K, and review of financial statements included in the quarterly reports on Form 10-Q and filed on Winton Futures Fund, L.P. (US)’s current reports on Form 8-K; and (ii) services that are normally provided by the Independent Registered Public Accountants in connection with statutory and regulatory filings of registration statements. Tax Fees consist of fees paid to Spicer Jeffries LLP for professional services rendered in connection with tax compliance and Partnership income tax return filings. The board of directors of APM Funds pre-approves the engagement of the Partnership’s auditor for all services to be provided by the auditor. 17 PART IV ITEM 15: EXHIBITS, FINANCIAL STATEMENT SCHEDULES Financial Statements The financial statements and balance sheets required by this Item are included herewith, beginning after the signature page hereof, and are incorporated into this Item 15. Exhibits The following documents (unless otherwise indicated) are filed herewith and made part of this registration statement. Exhibit Designation Description *3.1 Certificate of Formation of Winton Futures Fund, L.P. (US) *4.1 First Amended Agreement of Limited Partnership of Winton Futures Fund, L.P. (US) *10.1 Advisory Contract between Winton Futures Fund, L.P. (US), Rockwell Futures Management, Inc.** and Winton Capital Management Limited and Amendment thereto dated June 1, 2008 *10.2 Introducing Broker Clearing Agreement between Fimat USA, LLC*** and Altegris Investments, Inc. *10.3 Form of Selling Agency Agreement Rule 13a-14(a)/15d-14(a) Certification Section 1350 Certification * This exhibit is incorporated by reference to the exhibit of the same number and description filed with the Partnership’s Registration Statement (File No. 000-53348) filed on July 30, 2008 on Form 10-12G under the Securities Exchange Act of 1934. ** Rockwell Futures Management, Inc. is now Altegris Portfolio Management, Inc. *** Fimat USA, LLC is now Newedge USA, LLC. 18 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated:March 30, 2010 WINTON FUTURES FUND, L.P. (US) By: ALTEGRIS PORTFOLIO MANAGEMENT, INC. By:/s/ Jon C. Sundt Name:Jon C. Sundt Title:Principal Executive and Principal Financial Officer By:/s/ Matthew C. Osborne Name:Matthew C. Osborne Title:Vice President and Secretary By:/s/ Richard G. Pfister Name:Richard G. Pfister Title:Vice President 19 WINTON FUTURES FUND, L.P. (US) FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2009, 2 WINTON FUTURES FUND, L.P. (US) TABLE OF CONTENTS PAGES Report of Independent Registered Public Accounting Firm 2 Financial Statements Statements of Financial Condition 3 Condensed Schedules of Investments 4 - 8 Statements of Operations 9 Statements of Changes in Partners’ Capital (Net Asset Value) 10 Notes to Financial Statements
